        Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 1 of 46



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM ZHANG, individually and on behalf of
all others similarly situated,

                        Plaintiff,
                                               No. ______________
                   v.
                                               JURY DEMANDED
CIVIC TECHNOLOGIES, INC., VINNY
LINGHAM, and JONATHAN SMITH,

                        Defendants.

                            CLASS ACTION COMPLAINT
             Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 2 of 46



        Plaintiff William Zhang, individually and on behalf of all others similarly situated, brings

this action against Defendants Civic Technologies, Inc. (“Civic”), Vinny Lingham, and Jonathan

Smith. Plaintiff’s allegations are based upon personal knowledge as to himself and his own acts,

and upon information and belief as to all other matters based on the investigation conducted by

and through Plaintiff’s attorneys, which included, among other things, a review of whitepapers of

the digital assets at issue, press releases, media reports, and other publicly disclosed reports and

information about Defendants. Plaintiff believes that substantial additional evidentiary support

will exist for the allegations set forth herein, after a reasonable opportunity for discovery. Plaintiff

hereby alleges as follows:

  I.   INTRODUCTION

        1.      Within the Class Period, which is from June 20, 2017 through the present, Civic,

as well as Vinny Lingham and Jonathan Smith (the “Individual Defendants”), promoted, offered,

and sold Civic’s securities, called CVC tokens, throughout the United States, in violation of federal

and state securities laws. Plaintiff individually and on behalf of investors who purchased CVC in

the United States (the “Class”) brings claims to recover the consideration paid for the CVC tokens,

together with interest thereon, as well as attorneys’ fees and costs.

        2.      A digital token is a type of digital asset that exists on what is called a “blockchain,”

which is essentially a decentralized digital ledger that records transactions. Various digital assets

can reside on blockchains, including cryptocurrencies, such as Bitcoin and Ethereum (both

discussed in greater detail below), as well as so-called “smart contracts” that operate under a set

of predetermined conditions agreed to by users. With smart contracts, the terms of the contract

are automatically carried out by the software underlying the digital tokens (which, as relevant here,

are referred to as “ERC-20 tokens” and exist on the Ethereum blockchain) when the agreed

conditions are met.
                                                   2
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 3 of 46



       3.       Certain of these digital tokens are classified as “utility tokens” and are associated

with particular projects. Their primary purpose is to allow the holder to use or access the associated

project.    For example, one private-jet company issues utility tokens to participants in its

membership program, who can then use them to charter flights on the company’s planes. A utility

token presumes a functional network on which the token can be used.

       4.       Other tokens are more speculative, and are referred to as “security tokens,” and like

a traditional security essentially represent one’s investment in a project. Although they take value

from the startup behind the project, they do not give the holder actual ownership in that startup.

Rather, investors purchase these tokens with the idea that their value will increase in the future as

the network in which the token can be used is expanded based upon the managerial efforts of the

issuer and those developing the project. Because such “security tokens” are properly classified as

securities under federal and state law, the issuers of these tokens, including Civic, were required

to file registration statements with the U.S. Securities and Exchange Commission (“SEC”). Civic,

however, and other issuers failed to do so. By selling these unregistered tokens to investors, Civic

reaped millions of dollars in profits.

       5.       The scheme worked as follows: First, Civic issued a “whitepaper” to investors that

described in highly technical terms the supposed utility to which CVC would be placed. The

whitepaper, however, omitted the disclosures that securities laws and the SEC have long deemed

essential to investor protections in initial public offerings, including use of “plain English” to

describe the offering; a required list of key risk factors; a description of key information and

incentives concerning management; warnings about relying on forward-looking statements; an

explanation of how the proceeds from the offering would be used; and a standardized format that




                                                  3
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 4 of 46



investors could readily follow. Without these critical disclosures, investors in CVC tokens were

thus left to fend for themselves—precisely the opposite of what the securities laws require.

       6.        Civic then sold the CVC tokens to investors through an “initial coin offering” (or

“ICO”). Civic kept 33 percent of the CVC tokens for itself and solicited online exchanges of

digital assets (known as “cryptocurrency exchanges”) to list CVC tokens on their platforms and

encourage purchases by a wide universe of investors. Although CVC was a security, Civic did not

register it as a security with the SEC and did not qualify for an exemption from registration

requirements.

       7.       Civic did not disclose at issuance that CVC was a security. In fact, the Civic Token

Purchase Agreement (the “Purchase Agreement”) stated that CVC tokens “are not intended to be

a digital currency, security, commodity, or any kind of financial instrument.” Despite these

assertions, in a section entitled “Risks Associated with Uncertain Regulations and Enforcement

Actions,” the Purchase Agreement contemplated future regulations that could make transactions

of the CVC tokens illegal:




                                                 4
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 5 of 46



Investors thus reasonably understood that CVC was not subject, at the time of issuance, to U.S.

securities laws, since Civic was offering these tokens in the United States at the time of its ICO.

In addition, Civic further confirmed to investors at issuance that CVC was not a security by failing

to file a registration statement for it with the SEC.

       8.      Civic promoted, offered, and sold CVC through generalized solicitations using

statements posted on the Internet and distributed throughout the United States and the rest of the

world, such that Civic offered and sold the securities to Plaintiff and the general public in the

United States. Although Civic described the CVC tokens as something other than securities, they

were securities. This was not clear to a reasonable investor at purchase, however, and would not

have been reasonably apparent until, at the earliest, April 3, 2019, when the SEC released a detailed

“Framework” to analyze digital assets, indicating that CVC and other similar digital tokens are

“investment contracts” and therefore securities under Section 2 of the Securities Act of 1933 (the

“Securities Act”), 15 U.S.C § 77b(a)(1).1 Prior to that time, based on statements of Civic and the

SEC, a reasonable investor would not have concluded that such tokens were securities under

federal and state law. But CVC was a security under the applicable SEC Framework. Civic thus

engaged in transactions that consisted of the solicitation, offer, and sale of securities without

registering them as federal and state laws require for the protection of investors.

       9.      On September 30, 2019, nearly six months after releasing its Framework, the SEC

found that another major issuer of digital tokens, Block.one, which had issued a token called EOS

between June 2017 and June 2018, had likewise violated the Securities Act by selling unregistered

securities to the public. The EOS token was functionally identical to CVC—both tokens were not



1
  Framework for “Investment Contract” Analysis of Digital Assets, SEC (April 3, 2019),
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets#_ednref1.

                                                   5
                Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 6 of 46



described as securities to investors, but are securities under the SEC’s Framework. As a result of

an SEC enforcement action, Block.one was required to pay a $24 million fine.2 The SEC’s

determination that EOS is a security applies with equal force to CVC.

          10.      Plaintiff and the Class are entitled to recover the consideration they paid for the

CVC tokens with interest thereon at the legal rate, or the equivalent in monetary damages plus

interest at the legal rate from the date of purchase.

          11.      In addition, numerous Class members resided, and were present at the time they

traded in CVC tokens, in the State of Illinois, which provides its own “Blue Sky” protections for

its investors.3 Under these laws, investors in Illinois who purchased unregistered CVC securities

are entitled to rescission, as well as interest thereon, attorneys’ fees, and costs.

          12.      Accordingly, Plaintiff individually and on behalf the Class brings claims to recover

the consideration paid for the CVC tokens, together with interest thereon, as well as attorneys’ fees

and costs.

    II.   PARTIES

          A. Plaintiff

          13.      Plaintiff William Zhang is a resident of New York, New York. Zhang and members

of the Class purchased CVC, an unregistered security, from Illinois during the Class Period.




2
 Press Release, SEC Orders Blockchain Company to Pay $24 Million Penalty for Unregistered
ICO (Sept. 30, 2019), https://www.sec.gov/news/press-release/2019-202; Block.one, Exchange
Act Release No. 10714, 2019 WL 4793292 (Sept. 30, 2019).
3
  These “Blue Sky” statutes are so named because they are designed to protect investors from
“speculative schemes which have no more basis than so many feet of blue sky.” Hall v. Geiger-
Jones Co., 242 U.S. 539, 550 (1917) (internal citations omitted). Like the federal securities laws,
Illinois defines “securities” to include “investment contracts,” which has been interpreted by
Illinois courts at least as broadly as the standard set forth by the Supreme Court in S.E.C. v. W.J.
Howey Co., 328 U.S. 293 (1946).

                                                    6
             Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 7 of 46



       B. Defendants

       14.      Defendant Civic Technologies, Inc. is an entity formed under the laws of Delaware

with offices in California and Cape Town, South Africa. Civic is a blockchain-focused software-

development company that is developing and promoting the Civic blockchain protocol.

       15.      Defendant Vinny Lingham is an internet entrepreneur and the co-founder and CEO

of Civic. On information and belief, he resides in San Francisco, California.

       16.      Defendant Jonathan Smith is a banking and technological advisor and the co-

founder and CTO of Civic. On information and belief, he resides in San Francisco, California.

III.   JURISDICTION AND VENUE

       17.      Jurisdiction of this Court is founded upon 28 U.S.C. § 1331 because the Complaint

asserts claims under Sections 5, 12(a)(1), and 15 of the Securities Act, 15 U.S.C. §§ 77e, 77l(a)(1),

77o. This Court further has jurisdiction over the Securities Act claims pursuant to Section 22 of

the Securities Act, 15 U.S.C. § 77v.

       18.      This Court has jurisdiction over the statutory claims of violations under 815 Ill.

Comp. Stat. Ann. 5/13 pursuant to this Court’s supplemental jurisdiction under 28 U.S.C.

§1367(a).

       19.      This Court has personal jurisdiction over Defendants as a result of acts of

Defendants occurring in or aimed at the State of New York in connection with Defendants’ offer

or sale of unregistered securities.

       20.      Venue is proper pursuant to 15 U.S.C. § 77v(a) in that this is a district wherein one

or more defendants is found or transacts business and where the offer or sale of CVC tokens took

place. In 2017 and 2018, CVC representatives, including Vinny Lingham and Jonathan Smith,

attended and spoke at conferences in which they touted CVC, including in this district. Lingham



                                                  7
              Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 8 of 46



and Smith announced the launch of the CVC token ICO on May 23, 2017 at Consensus, one of the

biggest crypto-asset conferences of the year, in New York City.

IV.     FACTUAL ALLEGATIONS

        A. The First Cryptocurrency: Bitcoin

        21.       A cryptocurrency is a digital asset designed to work as a medium of exchange or a

store of value or both. Cryptocurrencies leverage a variety of cryptographic principles to secure

transactions, control the creation of additional units, and verify the transfer of the underlying

digital assets.

        22.       Bitcoin was the world’s first decentralized cryptocurrency. It is also the largest and

most popular cryptocurrency, with a market capitalization of approximately $126 billion. Bitcoin

spawned a market of other cryptocurrencies that, together with Bitcoin, have a current market

capitalization of approximately $192 billion. (The term “bitcoin” can refer to both a computer

protocol and a unit of exchange. Accepted practice is to use the term “Bitcoin” to label the protocol

and software, and the term “bitcoin” to label the units of exchange.)

        23.       At its core, Bitcoin is a ledger that tracks the ownership and transfer of every bitcoin

in existence. This ledger is called the blockchain.

        24.       Blockchains act as the central technical commonality across most cryptocurrencies.

While each blockchain may be subject to different technical rules and permissions based on the

preferences of its creators, they are typically designed to achieve the similar goal of

decentralization.

        25.       Accordingly, blockchains are generally designed as a framework of incentives that

encourages some people to do the work of validating transactions while allowing others to take

advantage of the network. In order to ensure successful validation, those completing the validation

are also required to solve a “Proof of Work” problem by expending computational resources,

                                                     8
             Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 9 of 46



which has the effect of making the blockchain more accurate and secure. For Bitcoin, those who

validate the blockchain transactions and solve the “Proof of Work” program are rewarded with

newly minted bitcoin. This process is colloquially referred to as “mining.”

       26.      Mining is one method by which an individual can acquire cryptocurrencies like

bitcoin. A second and more common manner is to obtain cryptocurrencies from someone

else. This is often accomplished by acquiring it through an online “cryptocurrency exchange.”

Online cryptocurrency exchanges are one place to purchase Bitcoin and other cryptocurrencies.

These exchanges are similar to traditional exchanges in that they provide a convenient marketplace

to match buyers and sellers of virtual currencies.

       27.      In   April   2013,   there   were     only   seven   cryptocurrencies    listed   on

coinmartketcap.com, a popular website that tracks the cryptocurrency markets. As of this filing,

the site monitors more than 2,000 cryptocurrencies.

       28.      For a time, Bitcoin was the only cryptocurrency available on exchanges. As

cryptocurrencies grew in popularity, exchanges began listing other cryptocurrencies as well, and

trading volumes expanded. In early 2013, daily Bitcoin trading volumes hovered between $1

million and $25 million. By the end of 2017, daily Bitcoin trading volumes ranged between $200

million and $3.8 billion.

       B. Ethereum

       29.      Ethereum is the second-most popular cryptocurrency, with a market capitalization

of approximately $16 billion. The Ethereum blockchain functions similarly to the Bitcoin

blockchain insofar as its miners act as the validators of the network. Miners of the Ethereum

blockchain are paid for their services in the form of newly minted ether. (The term “Ethereum”

refers to the open software platform built on top of the Ethereum blockchain, while the term “ether”



                                                 9
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 10 of 46



is the unit of account used to exchange value within the Ethereum “ecosystem,” i.e., the overall

network of individuals using Ethereum or participating in the development of its network.)

       30.       Unlike Bitcoin’s blockchain, Ethereum was designed to enable “smart contract”

functionality.   A smart contract is a program that verifies and enforces the negotiation or

performance of a contract. Smart contracts can be self-executing and self-enforcing, which

theoretically reduces the transaction costs associated with traditional contracting.

       31.       As an example of how a smart contract works, consider a situation where two

people want to execute a hedging contract. They each put up $1,000 worth of ether. They agree

that, after a month, one of them will receive back $1,000 worth of ether at the dollar exchange rate

at that time, while the other receives the rest of the ether. The rest of the ether may or may not be

worth more than it was at the beginning of the month.

       32.       A smart contract enables these two people to submit the ether to a secure destination

and automatically distribute the ether at the end of the month without any third-party action. The

smart contract self-executes with instructions written in its code which get executed when the

specified conditions are met.

       33.       In order to enable widespread adoption and standardized protocols for smart

contracts, the Ethereum community has created certain out-of-the box smart contracts called

Ethereum Request for Comments (“ERCs”).

       34.       An ERC is an application standard for a smart contract. Anyone can create an ERC

and then seek support for that standard. Once an ERC is accepted by the Ethereum community, it

benefits Ethereum users because it provides for uniform transactions, reduced risk, and efficient

processes. The most widespread use of ERCs is to allow individuals to easily launch and create

new digital tokens.



                                                  10
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 11 of 46



       C. ERC-20 Tokens

       35.     ERC-20 is a standardized application standard that the creator of Ethereum, Vitalik

Buterin, first proposed in 2015. ERC-20 is a standard that allows for the creation of smart-contract

tokens on the Ethereum blockchain, known as “ERC-20 tokens.”

       36.     ERC-20 tokens are built on the Ethereum blockchain, and therefore they must

transact on it. Accordingly, ERC-20 tokens are functionally different than cryptocurrencies like

Bitcoin and Ethereum because they do not operate on an independent blockchain.

       37.     ERC-20 tokens all function similarly by design—that is, they are compliant with

the ERC-20 application standard. Some properties related to ERC-20 tokens are customizable,

such as the total supply of tokens, the token’s ticker symbol, and the token’s name. All ERC-20

tokens transactions, however, occur over the Ethereum blockchain; none of them operates over its

own blockchain.

       38.     ERC-20 tokens are simple and easy to deploy. Anyone with a basic understanding

of Ethereum can use the ERC-20 protocol to create her own ERC-20 tokens, which she can then

distribute and make available for purchase. Even people without any technical expertise can have

their own ERC-20 token created for them, which can then be marketed to investors.

       D. The Advent Of The “ICO”

       39.     Between 2014 and 2016, Bitcoin’s price fluctuated between $200 and $800. During

this same time frame, ether’s price fluctuated between roughly $1 and $10.

       40.     By the end of 2016, interest in cryptocurrencies began to accelerate, with prices

growing at a rate historically unprecedented for any asset class. Over the course of 2017 alone,

bitcoin’s price increased from approximately $1,000 to approximately $20,000. Ethereum’s

growth was even more startling. On January 1, 2017, Ethereum was trading at approximately $8



                                                11
         Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 12 of 46



per ether. Approximately one year later, it was trading at over $1,400 per ether—a return of

approximately 17,000 percent over that period.

       41.     Seeking to capitalize on the growing enthusiasm for cryptocurrencies, many

entrepreneurs sought to raise funds through initial coin offerings, or ICOs, including ICOs for

newly created ERC-20 tokens, such as the CVC token. Many of these issuers improperly chose

not to register their securities offerings with the SEC in order to save money and not “open their

books” to the SEC, even though investors thereby were denied access to critical information they

would have received from an SEC-registered offering. As a result, investors, including investors

in CVC, were denied access to important information before making their investment decision.

       42.     In the case of CVC, the initial offering occurred over a two-day period, with 333

million (or 33 percent of the total supply) of CVC tokens sold, raising approximately $33 million.

Investors would explore the various cryptocurrency exchanges and social media sites that

published active and upcoming ICOs. Many of these postings encouraged trading in CVC for

profit. Indeed, one poster referred to CVC token as a “multi billion dollar opportunity”:




                                                 12
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 13 of 46



       43.     Over 2017 and 2018, nearly $20 billion was raised through ICOs, none of which

was registered with the SEC. Of the approximately 800 ICOs launched between 2017 and 2018,

the vast majority were issued using the ERC-20 protocol.

       44.     Like most ICOs, ERC-20 ICOs were typically announced and promoted through

public online channels. Issuers, including CVC, typically released a “whitepaper” describing the

project and terms of the ICO. These whitepapers advertised the sale of tokens or coins through

the ICO. They typically advertised the creation of a “new blockchain architecture.”

       45.     The whitepapers typically contained vastly less information than a registration

statement filed with the SEC would have included. For example, whitepapers often did not include

a “plain English” description of the offering; a required list of key risk factors; a description of

important information and incentives concerning management; warnings about relying on

forward-looking statements; an explanation of how the proceeds from the offering would be used;

or a standardized format that investors could readily follow.

       46.     When tokens were sold through an ERC-20 ICO, the issuer usually asserted that

such tokens entitled their holders to certain rights related to a venture underlying the ICO, such as

the right to use certain services provided by the issuer. In almost all cases, these tokens could also

be traded, thereby giving investors a reasonable expectation of profits to be derived from the

entrepreneurial or managerial efforts of others (that is, the people operating the issuer whose efforts

will impact the value of those tokens on the secondary market).

       47.     These tokens were frequently listed on cryptocurrency exchanges, where they were

bought and sold using other cryptocurrencies (such as Bitcoin or Ethereum) or traditional

currencies such as the U.S. dollar.




                                                  13
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 14 of 46



       E. Civic Solicited And Sold The CVC Token Through Both An ICO And Through
          Subsequent Sales On Cryptocurrency Exchanges

       48.     In May 2017, Lingham and Smith announced the CVC ICO in Manhattan, New

York at a cryptocurrency conference called Consensus.

       49.     A few weeks later, in June 2017, Civic published the first version of the “Civic

whitepaper.” In its whitepaper, Civic stated that it was “building an ecosystem that is designed to

facilitate on-demand, secure and low-cost access to identity verification (‘IDV’) services via the

blockchain, such that background and personal information verification checks will no longer need

to be undertaken from the ground up every time.” It also introduced, for the first time, the CVC

token “that participants in the ecosystem will use to transact in IDV-related services.”

       50.     CVC was launched through use of the ERC-20 protocol. At launch, 1 billion tokens

were created through use of the ERC-20 protocol.

       51.     Civic retained 33 percent of those tokens and allocated an additional 33 percent

“for distribution to incentivize participation in the ecosystem.”




                                                 14
         Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 15 of 46



       52.    The remaining 33 percent of the tokens were sold during CVC’s ICO, which Civic

organized and ran. Over its 2-day ICO, from June 20 to June 21, 2017, Civic raised approximately

$33 million in proceeds.

       53.    The CVC token was promoted on unregistered cryptocurrency exchanges,

including Binance:




       54.    Civic promoted and advertised CVC tokens in the United States. In 2017 and 2018,

CVC representatives, including Lingham and Smith, attended and spoke at conferences in which

they touted CVC, including in this district. Lingham and Smith announced the launch of the CVC

token ICO in May of 2017 at Consensus, an annual cryptocurrency conference taking place in

Manhattan.




                                              15
              Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 16 of 46



           F. I n v est o rs W o ul d N ot R e as o n a bl y H a v e U n d e rst o o d P ri o r T o A p ril 3, 2 0 1 9, At T h e
              E a rli est, T h at C V C W as A S e c u rit y

           5 5.       Ci vi c a n d its pr o m ot ers          m a d e n u m er o us st at e m e nts t h at        w o ul d h a v e l e d a

r e as o n a bl e i n v est or t o c o n cl u d e t h at t h e t o k e ns s ol d i n its I C O w er e n ot s e c uriti es.

           5 6.       As a n i niti al m att er, t h e C V C w hit e p a p er w as sil e nt as t o t h e l e g al n at ur e of t h e

C V C t o k e ns. I nst e a d, Ci vi c d es cri b e d t h e C V C t o k e n as a “ utilit y t o k e n. ”

           5 7.       T h e P ur c h as e A gr e e m e nt, w hi c h w as n ot m a d e a v ail a bl e t o t h os e w h o p ur c h as e d

C V C t o k e ns i n s e c o n d ar y m ar k ets s u c h as Bi n a n c e, st at e d t h at “[ C V C] T o k e ns ar e n ot i nt e n d e d t o

b e a di git al c urr e n c y, s e c urit y, c o m m o dit y, or a n y ki n d of fi n a n ci al i nstr u m e nt ” a n d t h at “[ C V C]

T o k e ns d o n ot r e pr es e nt or c o nf er a n y o w n ers hi p ri g ht or st a k e, s h ar e, s e c urit y, or e q ui v al e nt

ri g hts, or a n y ri g ht t o r e c ei v e f ut ur e r e v e n u e s h ar es, i nt ell e ct u al pr o p ert y ri g hts or a n y ot h er f or m

of p arti ci p ati o n i n or r el ati n g t o t h e E c os yst e m a n d/ or C o m p a n y a n d its c or p or at e affili at es. ”

F urt h er, C V C f ail e d t o r e gist er its off eri n g of C V C wit h t h e S E C, t h us f urt h er c o nfir mi n g t o

i n v est ors t h at C V C w as n ot a s e c urit y.

           5 8.       Ci vi c pr o m ot e d t h eir t o p-ti er U. S. l e g al t e a m fr o m P er ki ns C oi e w h o h el p e d t h e m

pr e p ar e t h e t o k e n s al e d o c u m e nt ati o n. T his r e as o n a bl y l e d i n v est ors t o b eli e v e t h at s e c urit y l a w

e x p erts w er e c o nfi d e nt t h at t h e s al e of C V C t o k e ns di d c o nstit ut e t h e s al e of a s e c urit y. I n a

S e pt e m b er 2 0 1 7 bl o g p ost, Li n g h a m t o ut e d P er ki ns C oi e’s i n v ol v e m e nt i n t h eir t o k e n s al e:




           5 9.       Misl e a di n gl y, C V C als o pr o m ot e d its elf as b ei n g si mil ar t o Bit c oi n, w hi c h is n ot a

s e c urit y n or r e q uir e d t o b e r e gist er e d wit h t h e S E C. I n a n eff ort t o c a pt ur e u p o n t h e e nt h usi as m

                                                                      16
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 17 of 46



for cryptocurrencies like Bitcoin and Ethereum, the Civic whitepaper touted the history and

development of those two cryptocurrencies. It then asserted that “it is now possible to extend the

blockchain's functionality to software, creating decentralized applications or ‘dApps’” and that

“[o]nce uploaded to the blockchain, these [dApps] are stored immutably and run when the required

conditions are met.”

       60.     Civic asserted that its “Ecosystem [will] have the same security as the Bitcoin

network.”

       61.     At the time of the CVC ICO, Civic took advantage of the market’s lack of

understanding and awareness concerning how cryptocurrencies worked. In the face of promises

that CVC would be similar to Bitcoin, and considering the new technology at issue and Civic’s

other statements, many investors were understandably unaware that CVC tokens had

fundamentally different features than other cryptocurrencies, which the SEC has determined are

not securities. Moreover, the Civic whitepaper was silent about how Civic would use the proceeds.

In a blog post just weeks before the ICO, Lingham said: “We’re creating a fixed supply of 1 billion

tokens. We are pricing them at $0.10 each. We felt that we needed enough tokens to power the

smart contracting system for years to come and we could go to 2 decimal places for fractional

smart contract execution. 1bn felt like the right number — no crazy scientific reason here.”

       62.     Prior to April 3, 2019, when the SEC released its Framework, it was therefore

unclear to a reasonable investor that CVC was a security. On June 14, 2018, the Director of the

Corporation Finance Division, William H. Hinman, explained that “the ICOs I am seeing, strictly

speaking, the token—or coin or whatever the digital information packet is called—all by itself is

not a security.” On May 2, 2018, Commissioner Hester Peirce similarly expressed her view that

not “all ICOs must be deemed securities offerings.” Commissioner Peirce identified numerous



                                                17
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 18 of 46



open questions that issuers like CVC emphasized when arguing ERC-20 tokens are not securities,

such as the utility of the CVC token in an incomplete or partially complete network.

       63.     Other thought leaders in the space, such as the lawfully registered broker-dealer

Coinbase, opined in late 2016 that “we have considered the question of whether issuance of a

Blockchain Token prior to the existence of a system would constitute a security. We have not

found conclusive law on the subject, but believe that the better view is that a non-security

Blockchain Token does not become a security merely because the system as to which it has rights

has not yet been created or completed.”

       64.     In sum, before the SEC issued its Framework on April 3, 2019, a reasonable

investor would not have concluded that ERC-20 tokens like the CVC token were generally

securities subject to the securities laws. On the contrary, they were confronted with representations

both from token issuers and from cryptocurrency discussions that would have led them reasonably

to conclude they were not investing in securities.

       G. The CVC Tokens Are Securities

       65.     CVC tokens are properly classified as securities because they constituted an

investment of money in a common enterprise with a reasonable expectation of profits to be derived

from the efforts of others. At issuance, as described above, it was not clear that the CVC tokens

were securities as defined under federal and state securities laws. Civic acted as if the CVC tokens

were not securities, for example, by not ensuring that a registration statement was filed with the

SEC, which would have provided important disclosures to investors of the risks inherent in these

investments, including their speculative nature.

       66.     Moreover, CVC misleadingly compared CVC to Bitcoin in its whitepaper. The

distinction between Bitcoin and Ethereum, on the one hand, and digital tokens, such as CVC, on

the other, was material to investors, including in evaluating whether CVC is a security. When the
                                                   18
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 19 of 46



Bitcoin and Ethereum systems were created, only a tiny fraction of the underlying cryptocurrency

units was in existence. As a result, increases in bitcoin and ether could occur at a fixed rate over

time, such as from mining.       The growth of Bitcoin and Ethereum thus occurs through a

decentralized process as numerous users engage in mining and other efforts to build the ecosystem.

       67.     By contrast, Civic issued nearly all of the CVC tokens at issuance, at very little

economic cost to Civic’s founders.         The creation of CVC tokens thus occurred through a

centralized process, in contrast to Bitcoin and Ethereum. This would not have been apparent at

issuance, however, to a reasonable investor. Rather, it was only after the passage of time and

disclosure of additional information about the issuer’s intent, process of management, and success

in allowing decentralization to arise that a reasonable purchaser could know that he or she had

acquired a security. Purchasers were thereby misled into believing that CVC was something other

than a security, when it was a security.

       68.     Within the last year, however, the SEC has clarified, pursuant to its statutorily

delegated authority, and with the benefit of labor-intensive research and investigations, that many

ERC-20 tokens, including CVC, were securities. On April 3, 2019, as noted above, the SEC

published a “Framework for ‘Investment Contract’ Analysis of Digital Assets,” in which it

“provided a framework for analyzing whether a digital asset is an investment contract and whether

offers and sales of a digital asset are securities transactions.” Among the most significant

statements therein is the SEC’s description of how to analyze the various facts surrounding ICOs

in determining whether a given digital asset, like CVC, is a security. Under application of the

Framework, the Tokens were securities at issuance.

       69.     In the Framework, the SEC cautioned potential issuers: “If you are considering an

Initial Coin Offering, sometimes referred to as an ‘ICO,’ or otherwise engaging in the offer, sale,



                                                 19
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 20 of 46



or distribution of a digital asset, you need to consider whether the U.S. federal securities laws

apply.” The SEC explained the basics of the Howey test:

                The U.S. Supreme Court’s Howey case and subsequent case law
                have found that an “investment contract” exists when there is the
                investment of money in a common enterprise with a reasonable
                expectation of profits to be derived from the efforts of others. The
                so-called “Howey test” applies to any contract, scheme, or
                transaction, regardless of whether it has any of the characteristics of
                typical securities. The focus of the Howey analysis is not only on the
                form and terms of the instrument itself (in this case, the digital asset)
                but also on the circumstances surrounding the digital asset and the
                manner in which it is offered, sold, or resold (which includes
                secondary market sales). Therefore, issuers and other persons and
                entities engaged in the marketing, offer, sale, resale, or distribution
                of any digital asset will need to analyze the relevant transactions to
                determine if the federal securities laws apply.

Investors who bought CVC tokens invested money or other valuable consideration, such as bitcoin

and ether, in a common enterprise—Civic. Investors had a reasonable expectation of profit based

upon Civic’s efforts, including, among other things, Civic obtaining listing of CVC tokens on

various cryptocurrency exchanges.

                a. CVC Token Purchasers Invested Money

        70.     Investors in CVC tokens made an investment of money or other valuable

consideration for purposes of Howey. The SEC Framework states: “The first prong of the Howey

test is typically satisfied in an offer and sale of a digital asset because the digital asset is purchased

or otherwise acquired in exchange for value, whether in the form of traditional (or fiat) currency,

another digital asset, or other type of consideration.”

        71.     Investors invested traditional and other digital currencies, such as bitcoin and ether,

to purchase the CVC tokens. CVC tokens were listed on many cryptocurrency exchanges, and

those cryptocurrency exchanges permitted investors to purchase CVC with bitcoin and ether.




                                                   20
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 21 of 46



               b. CVC Token Investors Participated In A Common Enterprise

       72.     The SEC Framework states: “In evaluating digital assets, we have found that a

‘common enterprise’ typically exists.” This is “because the fortunes of digital asset purchasers

have been linked to each other or to the success of the promoter’s efforts.”

       73.     The CVC tokens are no different. Investors were passive participants in the CVC

token ICO and the profits of each investor were intertwined with those of both Civic and of other

investors. Civic was responsible for supporting CVC, pooled investors’ assets, and controlled

those assets. Civic also retained a significant stake in CVC, thus sharing in the profits and risk of

the venture.

       74.     To this effect, Civic prominently promoted its team on its token sale page:




                                                 21
              Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 22 of 46




A c c or di n gl y, i n v est ors i n C V C p arti ci p at e d i n a c o m m o n e nt er pris e b y p ur c h asi n g t h e t o k e n.

                     c. C V C        T o k e n I n v est o rs P u r c h as e d Th e             T o k e ns     Wit h     A   R e as o n a bl e
                        E x p e ct ati o n Of P r ofit F r o m O w ni n g T h e m

          7 5.       As t o “r e as o n a bl e e x p e ct ati o n of pr ofits, ” t h e S E C Fr a m e w or k st at es: “ A p ur c h as er

m a y e x p e ct t o r e ali z e a r et ur n t hr o u g h p arti ci p ati n g i n distri b uti o ns or t hr o u g h ot h er m et h o ds of

r e ali zi n g a p pr e ci ati o n o n t h e ass et, s u c h as s elli n g at a g ai n i n a s e c o n d ar y m ar k et. ”

          7 6.       I n v est ors i n t h e C V C t o k e ns, i n cl u di n g Pl ai ntiff a n d t h e Cl ass,               m a d e t h eir

i n v est m e nt wit h a r e as o n a bl e e x p e ct ati o n of pr ofits. T h e C V C t o k e n w as s ol d t o i n v est ors pri or t o

a n et w or k or “ e c os y st e m ” o n w hi c h it c o ul d b e us e d b ei n g f ull y d e v el o p e d.


                                                                     22
           Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 23 of 46



       77.     Alluding to the “AP” (the “Active Participant”), which is the promoter, sponsor, or

other third party that “provides essential managerial efforts that affect the success of the

enterprise,” the Framework identifies a series of factually intense questions underscoring both the

time the SEC had spent considering these issues and the challenges a layperson would face in

analyzing whether a digital asset constitutes a security. In particular, the Framework lays out a

number of characteristics to assess whether the “reasonable expectation of profits” element is met

with respect to whether digital assets (such as CVC tokens) thereby satisfy the Howey test:

       The more the following characteristics are present, the more likely it is that there is
       a reasonable expectation of profit:

       •       The digital asset gives the holder rights to share in the enterprise’s income
               or profits or to realize gain from capital appreciation of the digital asset.

               o      The opportunity may result from appreciation in the value of the
                      digital asset that comes, at least in part, from the operation,
                      promotion, improvement, or other positive developments in the
                      network, particularly if there is a secondary trading market that
                      enables digital asset holders to resell their digital assets and realize
                      gains.

               o      This also can be the case where the digital asset gives the holder
                      rights to dividends or distributions.

       •       The digital asset is transferable or traded on or through a secondary market
               or platform, or is expected to be in the future.

       •       Purchasers reasonably would expect that an AP’s efforts will result in
               capital appreciation of the digital asset and therefore be able to earn a return
               on their purchase.

       •       The digital asset is offered broadly to potential purchasers as compared to
               being targeted to expected users of the goods or services or those who have
               a need for the functionality of the network.

               o      The digital asset is offered and purchased in quantities indicative of
                      investment intent instead of quantities indicative of a user of the
                      network. For example, it is offered and purchased in quantities
                      significantly greater than any likely user would reasonably need, or
                      so small as to make actual use of the asset in the network
                      impractical.

                                                 23
    Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 24 of 46



•      There is little apparent correlation between the purchase/offering price of
       the digital asset and the market price of the particular goods or services that
       can be acquired in exchange for the digital asset.

•      There is little apparent correlation between quantities the digital asset
       typically trades in (or the amounts that purchasers typically purchase) and
       the amount of the underlying goods or services a typical consumer would
       purchase for use or consumption.

•      The AP has raised an amount of funds in excess of what may be needed to
       establish a functional network or digital asset.

•      The AP is able to benefit from its efforts as a result of holding the same
       class of digital assets as those being distributed to the public.

•      The AP continues to expend funds from proceeds or operations to enhance
       the functionality or value of the network or digital asset.

•      The digital asset is marketed, directly or indirectly, using any of the
       following:

       o     The expertise of an AP or its ability to build or grow the value of the
             network or digital asset.

       o     The digital asset is marketed in terms that indicate it is an investment
             or that the solicited holders are investors.

       o     The intended use of the proceeds from the sale of the digital asset is
             to develop the network or digital asset.

       o     The future (and not present) functionality of the network or digital
             asset, and the prospect that an AP will deliver that functionality.

       o     The promise (implied or explicit) to build a business or operation as
             opposed to delivering currently available goods or services for use
             on an existing network.

       o     The ready transferability of the digital asset is a key selling feature.

       o     The potential profitability of the operations of the network, or the
             potential appreciation in the value of the digital asset, is emphasized
             in marketing or other promotional materials.

       o     The availability of a market for the trading of the digital asset,
             particularly where the AP implicitly or explicitly promises to create
             or otherwise support a trading market for the digital asset.



                                         24
              Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 25 of 46



           7 8.         T h e S E C Fr a m e w or k cl arifi es t h at i n v est ors p ur c h as e d t h e C V C t o k e ns wit h a

r e as o n a bl e e x p e ct ati o n of pr ofits.

           7 9.         I n d e e d, m a n y i n v est ors i n C V C t o k e ns b eli e v e d t h e y w o ul d b e a bl e t o m a k e a pr ofit

t hr o u g h t h eir i n v est m e nt, wit h s o m e c o m m e nt at ors b eli e vi n g t h at C V C w as a “m ulti billi o n d oll a r

o p p o rt u nit y ”:




           8 0.         O n t h e “ n e ws ” s e cti o n of its w e bsit e, Ci vi c f e at ur e d arti cl es t h at pr e di ct e d t h e

i n cr e as e i n v al u e of t h e C V C t o k e n:




           8 1.         I n a J ul y 2 0 1 7 bl o g p ost, Li n g h a m hi ms elf b o ast e d a b o ut t h e p ot e nti al i n cr e as e i n

v al u e of t h e C V C t o k e n:

                                                                      25
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 26 of 46



                 Civic has created 1 billion utility tokens that provide access to
                 identity verification-related services in a decentralized, token-based
                 ecosystem. These tokens represent a unit of account for the network.
                 The bigger the network grows, the more utility in the token — and
                 because the number of tokens are fixed (no inflation in the total
                 supply, although they will be released over time). As the size of the
                 network and transaction volumes within it grows, this will
                 create demand for the tokens.

(emphasis added). Accordingly, investors in the CVC token had a reasonable expectation of profit.

              d. Investors Expected Profits From The CVC Tokens To Be Derived From The
                 Managerial Efforts Of Issuers

        82.      The SEC Framework provides that the “inquiry into whether a purchaser is relying

on the efforts of others focuses on two key issues: Does the purchaser reasonably expect to rely on

the efforts of an [Active Participant]? Are those efforts ‘the undeniably significant ones, those

essential managerial efforts which affect the failure or success of the enterprise,’ as opposed to

efforts that are more ministerial in nature?”

        83.      The SEC explained, further underlining the depth of study the agency had devoted

to the matter over the years and the complexity of such legal analysis from the perspective of a

reasonable investor, that the more of the following characteristics that are present, “the more likely

it is that a purchaser of a digital asset is relying on the ‘efforts of others’”:

        •        An [“Active Participant” or “AP”] is responsible for the development,
                 improvement (or enhancement), operation, or promotion of the network,
                 particularly if purchasers of the digital asset expect an AP to be performing
                 or overseeing tasks that are necessary for the network or digital asset to
                 achieve or retain its intended purpose or functionality.
                 o      Where the network or the digital asset is still in development
                        and the network or digital asset is not fully functional at the
                        time of the offer or sale, purchasers would reasonably expect
                        an AP to further develop the functionality of the network or
                        digital asset (directly or indirectly). This particularly would
                        be the case where an AP promises further developmental
                        efforts in order for the digital asset to attain or grow in value.




                                                    26
Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 27 of 46



 •   There are essential tasks or responsibilities performed and expected to be
     performed by an AP, rather than an unaffiliated, dispersed community of
     network users (commonly known as a "decentralized" network).
 •   An AP creates or supports a market for, or the price of, the digital asset.
     This can include, for example, an AP that: (1) controls the creation and
     issuance of the digital asset; or (2) takes other actions to support a market
     price of the digital asset, such as by limiting supply or ensuring scarcity,
     through, for example, buybacks, “burning,” or other activities.
 •   An AP has a lead or central role in the direction of the ongoing development
     of the network or the digital asset. In particular, an AP plays a lead or central
     role in deciding governance issues, code updates, or how third parties
     participate in the validation of transactions that occur with respect to the
     digital asset.
 •   An AP has a continuing managerial role in making decisions about or
     exercising judgment concerning the network or the characteristics or rights
     the digital asset represents including, for example:
     o       Determining whether and how to compensate persons
             providing services to the network or to the entity or entities
             charged with oversight of the network.
     o       Determining whether and where the digital asset will trade.
             For example, purchasers may reasonably rely on an AP for
             liquidity, such as where the AP has arranged, or promised to
             arrange for, the trading of the digital asset on a secondary
             market or platform.
     o      Determining who will receive additional digital assets and
            under what conditions.
     o      Making or contributing to managerial level business
            decisions, such as how to deploy funds raised from sales of
            the digital asset.
     o      Playing a leading role in the validation or confirmation of
            transactions on the network, or in some other way having
            responsibility for the ongoing security of the network.
     o      Making other managerial judgements or decisions that will
            directly or indirectly impact the success of the network or the
            value of the digital asset generally.
 •   Purchasers would reasonably expect the AP to undertake efforts to promote
     its own interests and enhance the value of the network or digital asset, such
     as where:
     o       The AP has the ability to realize capital appreciation from
             the value of the digital asset. This can be demonstrated, for
             example, if the AP retains a stake or interest in the digital
             asset. In these instances, purchasers would reasonably

                                        27
           Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 28 of 46



                       expect the AP to undertake efforts to promote its own
                       interests and enhance the value of the network or digital
                       asset.
               o       The AP distributes the digital asset as compensation to
                       management or the AP’s compensation is tied to the price of
                       the digital asset in the secondary market. To the extent these
                       facts are present, the compensated individuals can be
                       expected to take steps to build the value of the digital asset.
               o       The AP owns or controls ownership of intellectual property
                       rights of the network or digital asset, directly or indirectly.
               o       The AP monetizes the value of the digital asset, especially
                       where the digital asset has limited functionality.

       84.     Shifting its focus to the numerous facts bearing on the nature of the digital asset at

issue, the SEC explained still further:

       Although no one of the following characteristics of use or consumption is
       necessarily determinative, the stronger their presence, the less likely the Howey test
       is met:

       •       The distributed ledger network and digital asset are fully developed and
               operational.

       •       Holders of the digital asset are immediately able to use it for its intended
               functionality on the network, particularly where there are built-in incentives
               to encourage such use.

       •       The digital assets' creation and structure is designed and implemented to
               meet the needs of its users, rather than to feed speculation as to its value or
               development of its network. For example, the digital asset can only be used
               on the network and generally can be held or transferred only in amounts that
               correspond to a purchaser's expected use.

       •       Prospects for appreciation in the value of the digital asset are limited. For
               example, the design of the digital asset provides that its value will remain
               constant or even degrade over time, and, therefore, a reasonable purchaser
               would not be expected to hold the digital asset for extended periods as an
               investment.

       •       With respect to a digital asset referred to as a virtual currency, it can
               immediately be used to make payments in a wide variety of contexts, or acts
               as a substitute for real (or fiat) currency.




                                                 28
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 29 of 46



               o       This means that it is possible to pay for goods or services with the
                       digital asset without first having to convert it to another digital asset
                       or real currency.

               o       If it is characterized as a virtual currency, the digital asset actually
                       operates as a store of value that can be saved, retrieved, and
                       exchanged for something of value at a later time.

       •       With respect to a digital asset that represents rights to a good or service, it
               currently can be redeemed within a developed network or platform to
               acquire or otherwise use those goods or services. Relevant factors may
               include:

               o       There is a correlation between the purchase price of the digital asset
                       and a market price of the particular good or service for which it may
                       be redeemed or exchanged.

               o       The digital asset is available in increments that correlate with a
                       consumptive intent versus an investment or speculative purpose.

               o       An intent to consume the digital asset may also be more evident if
                       the good or service underlying the digital asset can only be acquired,
                       or more efficiently acquired, through the use of the digital asset on
                       the network.

        •      Any economic benefit that may be derived from appreciation in the value
               of the digital asset is incidental to obtaining the right to use it for its intended
               functionality.

        •      The digital asset is marketed in a manner that emphasizes the functionality
               of the digital asset, and not the potential for the increase in market value of
               the digital asset.

        •      Potential purchasers have the ability to use the network and use (or have
               used) the digital asset for its intended functionality.

        •      Restrictions on the transferability of the digital asset are consistent with the
               asset's use and not facilitating a speculative market.

        •      If the AP facilitates the creation of a secondary market, transfers of the
               digital asset may only be made by and among users of the platform.

       85.     Purchasers of pre-functional tokens, such as CVC, necessarily rely on the

managerial efforts of others to realize value from their investments. The success of these

managerial efforts in developing the networks on which these tokens will operate is the primary


                                                   29
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 30 of 46



factor in their price, that is, until such tokens transition into being functional utility tokens. The

CVC token was a security at issuance because profits from CVC would be derived primarily from

the managerial efforts of Civic in developing the associated network on which CVC would

function, rather than having its profit derived from market forces of supply and demand, such as

might affect the price of a commodity such as gold (or Bitcoin).

       86.     This dependency, however, on the managerial efforts of Civic was not apparent at

issuance to a reasonable investor. Considering the limited available information about how CVC

was designed and intended to operate, if such an investor were even able to interpret the relevant

law at the time, a reasonable investor lacked sufficient bases to assess whether CVC was a security

until the platform at issue, and its relevant “ecosystem,” had been given time to develop. In the

interim, the investor lacked the facts necessary to assess—let alone formally allege in court—that

the token she had acquired was a security. It was only after the passage of some significant amount

of time, and only with more information about Civic’s intent, process of management, and lack of

success in allowing decentralization to arise, that an investor could reasonably determine that a

token that was advertised as something other than a security was a security all along.

       87.     Investors’ profits in CVC tokens were to be derived from the managerial efforts of

others, specifically Civic and its co-founders and development teams. CVC token investors relied

on the managerial and entrepreneurial efforts of Civic and their executive and development teams

to manage and develop the projects funded by the CVC ICO.

       88.     Indeed, the CVC token sale website prominently displayed the biographies of the

co-founders:




                                                 30
               Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 31 of 46




           8 9.          T h e C V C t o k e n s al e w e bsit e als o pr o mi n e ntl y dis pl a y e d t h e t e c h ni c al a d vis ors

i n v ol v e d i n t h e pr oj e ct:




                                                                   31
              Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 32 of 46




          9 0.       I n a n n o u n ci n g t h e t o k e n s al e, Li n g h a m a n d S mit h pr o m ot e d f ut ur e C V C t o k e n

h ol d ers’ a bilit y t o b e p art of a s yst e m t h at w o ul d n ot j ust u p e n d cr y pt o c urr e n c y b ut als o w o ul d

“ h a v e t h e c a p a cit y t o b e us e d as a di git al r e pl a c e m e nt f or p ass p orts, dri v er’s li c e ns es a n d v ot er I D,

a m o n g ot h er utiliti es. ”

          9 1.       O n e y e ar aft er t h e C V C I C O, S mit h d es cri b e d all t h e pr o gr ess Ci vi c m a d e t o w ar d

b uil di n g o ut t h e C V C e c os yst e m:




                                                                     32
              Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 33 of 46




           9 2.       U n d er t his Fr a m e w or k, h o w e v er c o m pl e x t h e r es ol uti o n of t h e iss u e w o ul d stri k e a

r e as o n a bl e i n v est or, C V C s atisfi es m ost if n ot all of t h e f a ct ors t h e S E C d es cri b e d as r el e v a nt t o

its d et er mi n ati o n t h at a di git al ass et is a s e c urit y. Ci vi c cr e at e d C V C t o k e ns fr o m t hi n air. Ci vi c

r e pr es e nt e d t h at it w o ul d d e v el o p a n e c os yst e m (i. e., t h e o v er all n et w or k of i n di vi d u als usi n g C V C

or p arti ci p ati n g i n t h e d e v el o p m e nt of its n et w or k) t h at w o ul d i n cr e as e t h e v al u e of C V C t o k e ns.

Pl ai ntiff a n d t h e Cl ass r e as o n a bl y e x p e ct e d Ci vi c t o pr o vi d e si g nifi c a nt m a n a g eri al eff orts, t o

d e v el o p a n d i m pr o v e t h e C V C e c os yst e m, t o d e v el o p a n d s ust ai n a s u p p orti v e n et w or k, a n d t o

s e c ur e listi n gs at e x c h a n g es t hr o u g h w hi c h C V C t o k e ns c o ul d b e tr a d e d or li q ui d at e d. A n d Ci vi c

r e pr es e nt e d t h at it w o ul d pr o vi d e si g nifi c a nt m a n a g eri al eff orts t o a c hi e v e t h es e o bj e cti v es a n d

m a k e t h e iss u e d E R C- 2 0 t o k e n a s u c c ess.

           H. T h e S E C H as C o n cl u d e d T h at T o k e ns S u c h As C V C A r e S e c u riti es

           9 3.       O n S e pt e m b er 3 0, 2 0 1 9, t h e S E C f o u n d t h at a n ot h er iss u er of a si mil ar di git al t o k e n,

Bl o c k. o n e, h a d vi ol at e d t h e S e c uriti es A ct t hr o u g h its u nr e gist er e d s al e t o U. S. i n v est ors of a t o k e n

c all e d E O S. E O S, li k e C V C, w as a di git al t o k e n t h at w as n ot m ar k et e d t o i n v est ors as a s e c urit y,

b ut — b y a p pli c ati o n of t h e S E C’s Fr a m e w or k — w as a s e c urit y i n t h at it c o nstit ut e d a n i n v est m e nt

of m o n e y i n a c o m m o n e nt er pris e wit h a r e as o n a bl e e x p e ct ati o n of pr ofits t o b e d eri v e d fr o m t h e




                                                                      33
           Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 34 of 46



efforts of others. This enforcement action occurred over two years after Block.one began selling

EOS to the public, further underscoring the complexity of these issues for lay investors.

       94.     In arriving at its determination that the EOS token was a security, the SEC reached

the following conclusions:

       •       “Companies that offer or sell securities to US investors must comply with the
               securities laws, irrespective of the industry they operate in or the labels they place
               on the investment products they offer.”

       •       “Block.one did not provide ICO investors the information they were entitled to as
               participants in a securities offering.”

       •       “[EOS] Tokens were securities under the federal securities laws”

       •       “A purchaser in the offering of [EOS] Tokens would have had a reasonable
               expectation of obtaining a future profit based upon Block.one’s efforts, including
               its development of the EOSIO software and its promotion of the adoption and
               success of EOSIO and the launch of the anticipated EOSIO blockchains.”

       •       “Block.one violated Sections 5(a) and 5(c) of the Securities Act by offering and
               selling these securities without having a registration statement filed or in effect with
               the Commission or qualifying for an exemption from registration.”

As a result of the SEC’s enforcement action, Block.one consented to a settlement whereby it would

pay $24 million to the SEC. The SEC’s recent conclusion—that EOS was a security—applies

with equal force to CVC.

       I. The Class Has Suffered Significant Damages From Defendants’ Actions

       95.     As a direct result of Defendants’ issuance, promotion, and sale of unregistered

securities, Plaintiff and the Class—many of whom are retail investors who lack the technical and

financial sophistication necessary to have evaluated the risks associated with their investments in

the CVC token—have suffered significant damages in an amount to be proven at trial.

       96.     The CVC tokens today are worth far less than the price Plaintiff and the Class paid

for them. Indeed, it is now down approximately 99 percent from its 2018 high. To the extent


                                                 34
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 35 of 46



Plaintiff and the Class still hold any CVC tokens, they hereby demand rescission and make any

necessary tender of the CVC tokens.

 V.    CLASS ALLEGATIONS

       97.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 and seek

certification of the following Class: All persons who purchased CVC Tokens which were first

sold on or about June 20, 2017. The Class Period is thus June 20, 2017 through the present.

       98.     The Class excludes individuals subject to any enforceable arbitration clause

contained in any of the purchase agreements executed in connection with the CVC ICO. The Class

includes all other individuals who purchased CVC tokens, including those individuals who

purchased CVC tokens in sales made through online cryptocurrency exchanges.

       99.     Excluded from the Class are Defendants, their officers and directors, and members

of their immediate families or their legal representatives, heirs, successors or assigns and any entity

in which Defendants have or had a controlling interest.

       100.    Plaintiff reserves the right to amend the Class definition if investigation or

discovery indicate that the definition should be narrowed, expanded, or otherwise modified.

       101.    The members of the Class are so numerous that joinder of all members is

impracticable. The precise number of Class members is unknown to Plaintiff at this time, but it is

believed to be in the tens of thousands.

       102.    Members of the Class are readily ascertainable and identifiable. Members of the

Class may be identified by publicly accessible blockchain ledger information and records

maintained by Defendants or their agents. They may be notified of the pendency of this action by

electronic mail using a form of notice customarily used in securities class actions.

       103.    Plaintiff’s claims are typical of the claims of the Class members as all Class

members are similarly affected by Defendants’ respective wrongful conduct in violation of the
                                                  35
           Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 36 of 46



laws complained of herein. Plaintiff does not have any interest that is in conflict with the interests

of the members of the Class.

       104.    Plaintiff and members of the Class sustained damages from Defendants’ common

course of unlawful conduct based upon the loss in market value of the CVC token.

       105.    Plaintiff has fairly and adequately protected, and will continue to fairly and

adequately protect, the interests of the members of the Class and has retained counsel competent

and experienced in class actions and securities litigation. Plaintiff has no interests antagonistic to

or in conflict with those of the Class.

       106.    Common questions and answers of law and fact exist as to all Class members and

predominate over any questions solely affecting individual members of the Class, including but

not limited to the following:

       •       Whether CVC is a security under federal and state law;

       •       Whether Civic failed to register CVC as a security under applicable federal and

               state law;

       •       Whether Civic offered or sold CVC to members of the Class;

       •       Whether the members of the Class suffered damages as a result of Defendants’

               conduct in violation of federal and state law; and

       •       Whether the Class members are entitled to recover the monies they paid thereunder.

       107.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by some of the individual Class members may be relatively small, the expense

and burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them.


                                                 36
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 37 of 46



          108.   There will be no difficulty in the management of this action as a class action.

                                   FIRST CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
                            Sections 5 and 12(a)(1) of the Securities Act
                                              (Civic)

          109.   Plaintiff realleges the allegations above.

          110.   Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

means or instruments of transportation or communication in interstate commerce or of the mails

to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

cause to be carried through the mails or in interstate commerce, by any means or instruments of

transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C. §

77e(a).

          111.   Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

directly or indirectly, to make use of any means or instruments of transportation or communication

in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed as to such

security, or while the registration statement is the subject of a refusal order or stop order or (prior

to the effective date of the registration statement) any public proceeding or examination under

section 77h of this title.” Id. § 77e(c).

          112.   When issued, the CVC tokens were securities within the meaning of Section 2(a)(1)

of the Securities Act. Id. § 77b(a)(1). Civic promoted, solicited or sold purchases of CVC tokens

from Plaintiff and members of the Class. Civic thus directly or indirectly made use of means or

instruments of transportation or communication in interstate commerce or of the mails, to offer to

sell or to sell securities, or to carry or cause such securities to be carried through the mails or in


                                                   37
            Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 38 of 46



interstate commerce for the purpose of sale or for delivery after sale. No registration statements

have been filed with the SEC or have been in effect with respect to any of the offerings alleged

herein.

          113.   Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

offers or sells a security in violation of section 77e of this title . . . shall be liable, subject to

subsection (b), to the person purchasing such security from him, who may sue either at law or in

equity in any court of competent jurisdiction, to recover the consideration paid for such security

with interest thereon, less the amount of any income received thereon, upon the tender of such

security, or for damages if he no longer owns the security.” Id. § 77l(a)(1).

          114.   Accordingly, Civic has violated Sections 5(a), 5(c), and 12(a)(1) of the Securities

Act, id. §§ 77e(a), 77e(c), and 77l(a)(1).

          115.   Plaintiff and the Class seek rescissory damages with respect to purchases of CVC

Tokens within the last three years and within one year from when an investor could adequately

plead that a CVC token is a security. Id. § 77m.

                                  SECOND CAUSE OF ACTION
                             Control Person Liability for Violations of
                            Sections 5 and 12(a)(1) of the Securities Act
                                       (Lingham and Smith)

          116.   Plaintiff realleges the allegations above.

          117.   This Count is asserted against the Individual Defendants for violations of Section

15 of the Securities Act, 15 U.S.C. § 77o.

          118.   Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts was, at the time of the wrongs alleged

herein, and as set forth herein, had the power and authority to direct the management and activities

of Civic and its employees, and to cause Civic to engage in the wrongful conduct complained of


                                                   38
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 39 of 46



herein. Each Individual Defendant had and exercised the power and influence to cause the

unlawful solicitation of purchases of CVC tokens.

       119.    The Individual Defendants had and have the power to direct or cause the direction

of the management and policies of Civic.

       120.    The Individual Defendants, separately or together, had sufficient influence to have

caused Civic to solicit transactions of securities.

       121.    The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, Civic’s solicitation of securities.

       122.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiff and the Class for rescission

and/or damages suffered.

                                  THIRD CAUSE OF ACTION
                                  Unregistered Sale of Securities
                                  815 Ill. Comp. Stat. Ann. 5/13
                                              (Civic)

       123.    Plaintiff realleges the allegations above.

       124.    The Illinois Securities Law of 1953 requires securities to be registered prior to their

sale in Illinois. 815 Ill. Comp. Stat. Ann. 5/5. The statute provides that any sale of an unregistered

security is “voidable at the election of the purchaser,” and “the issuer, controlling person,

underwriter, dealer or other person by or on behalf of whom said sale was made, and each

underwriter, dealer, internet portal, or salesperson who shall have participated or aided in any way

in making the sale, and in case the issuer, controlling person, underwriter, dealer, or internet portal

is a corporation or unincorporated association or organization, each of its officers and directors (or

persons performing similar functions) who shall have participated or aided in making the sale,”

are jointly and severally liable to each purchaser “for the full amount paid, together with interest

                                                  39
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 40 of 46



from the date of payment for the securities sold at the rate of the interest or dividend stipulated in

the securities sold (or if no rate is stipulated, then at the rate of 10 percent per annum) less any

income or other amounts received by the purchaser on the securities, upon offer to tender to the

seller or tender into court of the securities sold” except that, if the securities were sold, the amount

is reduced by “any amounts received by the purchaser for or on account of the disposition of the

securities.” Id. 5/13(A)(1)-(2).

        125.    When issued, the CVC tokens were securities within the meaning of 815 Ill. Comp.

Stat. Ann. 5/2.1. Civic was the issuer of the CVC tokens sold to Plaintiff and the members of the

Class. The CVC tokens were neither registered as required under the Illinois Securities Law of

1953 nor subject to any exemption from registration.

        126.    Sale of the CVC tokens occurred in the State of Illinois.

        127.    Accordingly, Civic, as the issuer of unregistered securities that were sold in Illinois,

has violated the Illinois Securities Law of 1953.

       128.    Neither Plaintiff nor any Class member has failed, within 15 days from the date of

receipt thereof, to accept an offer to repurchase any CVC tokens purchased by them for a price

equal to the full amount paid therefor plus interest thereon and less any income thereon.

       129.    Plaintiff learned that the sale was voidable under Illinois law within six months

prior to the filing of this Complaint. Prior to filing this Complaint, Plaintiff has provided to Civic,

by certified mail in a properly addressed envelope with adequate postage affixed and deposited in

the mail, notice of their election to rescind, on behalf of themselves and the Class, the purchase of

any CVC tokens they hold, which thereby satisfies the statutory requirement that notice of the

election to rescind “shall be given by the purchaser within 6 months after the purchaser shall have

knowledge that the sale of the securities to him or her is voidable, to each person from whom



                                                  40
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 41 of 46



recovery will be sought, by registered mail or certified mail, return receipt requested, addressed to

the person to be notified at his or her last known address with proper postage affixed, or by personal

service.” Id. 5/13(B).

       130.    Plaintiff and Class members who own the CVC tokens seek the full amount paid

for any CVC tokens issued by Civic in the last three years, together with interest from the date of

payment for the CVC tokens at the rate of the interest or dividend stipulated in the securities sold

(or if no rate is stipulated, then at the rate of 10 percent per annum) less any income or other

amounts received by the purchaser on the securities, together with costs, reasonable attorneys’ fees

and expenses, and all other remedies available to them.

       131.    Plaintiff and Class members who no longer own the CVC tokens seek equivalent

rescissory damages for any CVC tokens issued by Civic in the last three years, less any amounts

received by the purchaser for or on account of the disposition of such tokens, together with costs,

reasonable attorneys’ fees and expenses, and all other remedies available to them.

                               FOURTH CAUSE OF ACTION
                  Control Person Liability for Unregistered Sale of Securities
                                815 Ill. Comp. Stat. Ann. 5/13
                                    (Lingham and Smith)

       132.    Plaintiff realleges the allegations above.

       133.    The Illinois Securities Law of 1953 requires securities to be registered prior to their

sale in Illinois. 815 Ill. Comp. Stat. Ann. 5/5. The statute provides that any sale of an unregistered

security is “voidable at the election of the purchaser,” and “the issuer, controlling person,

underwriter, dealer or other person by or on behalf of whom said sale was made, and each

underwriter, dealer, internet portal, or salesperson who shall have participated or aided in any way

in making the sale, and in case the issuer, controlling person, underwriter, dealer, or internet portal

is a corporation or unincorporated association or organization, each of its officers and directors (or


                                                  41
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 42 of 46



persons performing similar functions) who shall have participated or aided in making the sale,”

are jointly and severally liable to each purchaser “for the full amount paid, together with interest

from the date of payment for the securities sold at the rate of the interest or dividend stipulated in

the securities sold (or if no rate is stipulated, then at the rate of 10 percent per annum) less any

income or other amounts received by the purchaser on the securities, upon offer to tender to the

seller or tender into court of the securities sold” except that, if the securities were sold, the amount

is reduced by “any amounts received by the purchaser for or on account of the disposition of the

securities.” Id. 5/13(A)(1)-(2).

        134.    When issued, the CVC tokens were securities within the meaning of 815 Ill. Comp.

Stat. Ann. 5/2.1. Civic was the issuer of the CVC tokens sold to Plaintiff and the members of the

Class. The CVC tokens were neither registered as required under the Illinois Securities Law of

1953 nor subject to any exemption from registration.

        135.    Sale of the CVC tokens occurred in the State of Illinois.

        136.    Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts were, at the time of the wrongs alleged

herein, controlling persons on behalf of whom the sale of the unregistered tokens issued by TRON

was made, or officers or directors (or persons performing similar functions) who shall have

participated or aided in making the sale of the unregistered tokens issued by Civic.

        137.    Accordingly, the Individual Defendants, as persons who were controlling persons

on behalf of whom the sale of the unregistered tokens issued by Civic was made, or officers or

directors (or persons performing similar functions) who shall have participated or aided in making

the sale of the unregistered tokens issued by Civic, have violated the Illinois Securities Law of

1953 through the sale of the unregistered tokens issued by Civic.



                                                  42
          Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 43 of 46



       138.    Neither Plaintiff nor any Class member has failed, within 15 days from the date of

receipt thereof, to accept an offer to repurchase any CVC tokens purchased by them for a price

equal to the full amount paid therefor plus interest thereon and less any income thereon.

       139.    Plaintiff learned that the sale was voidable under Illinois law within six months

prior to the filing of this Complaint. Prior to filing this Complaint, Plaintiff has provided to the

Individual Defendants, by certified mail in a properly addressed envelope with adequate postage

affixed and deposited in the mail, notice of their election to rescind, on behalf of themselves and

the Class, the purchase of any CVC tokens they hold, which thereby satisfies the statutory

requirement that notice of the election to rescind “shall be given by the purchaser within 6 months

after the purchaser shall have knowledge that the sale of the securities to him or her is voidable, to

each person from whom recovery will be sought, by registered mail or certified mail, return receipt

requested, addressed to the person to be notified at his or her last known address with proper

postage affixed, or by personal service.” Id. 5/13(B).

       140.    Plaintiff and Class members who own the CVC tokens seek the full amount paid

for any CVC tokens issued by Civic in the last three years, together with interest from the date of

payment for the CVC tokens at the rate of the interest or dividend stipulated in the securities sold

(or if no rate is stipulated, then at the rate of 10 percent per annum) less any income or other

amounts received by the purchaser on the securities, together with costs, reasonable attorneys’ fees

and expenses, and all other remedies available to them.

       141.    Plaintiff and Class members who no longer own the CVC tokens seek equivalent

rescissory damages for any CVC tokens issued by Civic in the last three years, less any amounts

received by the purchaser for or on account of the disposition of such tokens, together with costs,

reasonable attorneys’ fees and expenses, and all other remedies available to them.



                                                 43
  Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 44 of 46



                               PRAYER FOR RELIEF

142.   On behalf of himself and the Class, Plaintiff requests relief as follows:

       (a) That the Court determines that this action may be maintained as a class action,

          that Plaintiff be named as Class Representative of the Class, that the

          undersigned be named as Lead Class Counsel of the Class, and direct that notice

          of this action be given to Class members;

       (b) That the Court enter an order declaring that Defendants’ actions, as set forth in

          this Complaint, violate the federal and state laws set forth above;

       (c) That the Court award Plaintiff and the Class damages in an amount to be

          determined at trial;

       (d) That the Court issue appropriate equitable and any other relief against

          Defendants to which Plaintiff and the Class are entitled;

       (e) That the Court award Plaintiff and the Class pre- and post-judgment interest

          (including pursuant to statutory rates of interest set under State law);

       (f) That the Court award Plaintiff and the Class their reasonable attorneys’ fees and

          costs of suit; and

       (g) That the Court award any and all other such relief as the Court may deem just

          and proper under the circumstances.




                                        44
           Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 45 of 46



                                          JURY TRIAL

         143.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff respectfully demands a

trial by jury for all claims.


Dated:      April 3, 2020
            New York, New York


                                              Respectfully submitted,

           /s/ Philippe Z. Selendy              /s/ Kyle W. Roche
           Philippe Z. Selendy                  Kyle W. Roche
           Jordan A. Goldstein                  Edward Normand
           Spencer Gottlieb                     Velvel (Devin) Freedman (pro hac pending)
           David Coon                           Alex T. Potter (admission pending)
           SELENDY & GAY, PLLC                  ROCHE CYRULNIK
           1290 Sixth Avenue, 17th Floor            FREEDMAN LLP
           New York, NY 10104                   99 Park Avenue, 19th Floor
           pselendy@selendygay.com              New York, NY 10016
           jgoldstein@selendygay.com            kyle@rcfllp.com
           sgottlieb@selendygay.com             tnormand@rcfllp.com
           dcoon@selendygay.com                 vel@rcfllp.com
                                                apotter@rcfllp.com




                                                45
             Case 1:20-cv-02811-AT Document 1 Filed 04/03/20 Page 46 of 46



                                        CERTIFICATION OF
                               SECURITIES CLASS ACTION COMPLAINT

        I, William Zhang, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:
        1.       I have reviewed the complaint filed herein (the “Complaint”), and have authorized the
filing of a similar complaint and a lead plaintiff motion on my behalf.
        2.       I did not purchase the securities at issue in the Complaint at the direction of my counsel
or in order to participate in any private action arising under the Securities Act of 1933 (the “Securities
Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”).
        3.       I am willing to serve as a representative party on behalf of the class (the “Class”) as
defined in the Complaint, including providing testimony at deposition and trial, if necessary.
        4.       During the Class Period (as defined in the Complaint), I purchased and/or sold the
unregistered securities: Civic (“CVC”)
        5.       During the three-year period preceding the date of this Certification, I have not sought to
serve as a representative party on behalf of a class in any private action arising under the Securities Act or
the Exchange Act.
        6.       I will not accept any payment for serving as a representative party on behalf of the Class
beyond my pro rata share of any possible recovery, except for an award, as ordered by the court, for
reasonable costs and expenses (including lost wages) directly relating to my representation of the Class.
        7.       I understand that executing this Certification is not a prerequisite to participation in this
Class Action as members of the Class.



                                                                             _______________________
                                                                             William Zhang
                                                                             Hoboken, New Jersey
